PER CURIAM.
On August 6, 1971 appellant was placed on probation for two years. On July 23, 1973 his wife signed a complaint affidavit charging appellant with threatening her, harassing her, and firing a shot into her home. Two days later appellant was arrested for parole violation. He was also *649charged with resisting arrest without violence. Appellant later signed a statement admitting that he had forged a check for $1,850.00. Following a hearing on rule to show cause the trial court concluded that appellant had violated the terms of his probation, whereupon probation was revoked and he was sentenced to four years in the State Prison. This appeal followed. As ground for reversal appellant asserts the identical point as was asserted in Sarles v. State, Fla.App. 1st 1974, 294 So.2d 95, relying upon Morrissey v. Brewer, 408 U. S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972) and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). We now respond sub judice as we did in Sarles, supra.
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.